DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (U.S. Publication 2019/0295302) in view of Nayar (U.S. Publication 2011/0123118), Hua (U.S. Publication 2011/0072048), Matsui (U.S. Publication 2019/0246048), and Vaezi Joze (U.S. Publication 2019/0294871).

As to claim 1, Fu discloses a computer-implemented method for providing a synthetic image, the method comprising:
providing for display a target image for modification in an image editing application (fig. 14, element 1415),
receiving, in a user interface of the image editing application, a selection of at least one criteria of the target image (p. 9, section 0099; p. 19, section 0181; criteria for creating a new image from the target image is received; a user can specify);
	applying a General Adversarial Network (GAN) algorithm to the one or more selected images (p. 2, section 0038);
combining different facial features from different people to anonymize the target image (p. 9, sections 0099-0101; a facial image is morphed based on features of other people’s faces; for example, a real image is morphed with a different hair, age, or gender facial features; while it is not explicitly stated that this “anonymizes” the image, the combination of features would make the image less recognizable as a particular person and more anonymous);
providing for display one or more synthetic images generated by the GAN algorithm in the user interface of the image editing application based on the at least one criteria of the target image (fig. 5); 
Fu does not disclose but Nayar does disclose identifying an attribute in the target image associated with the at least one criteria, the attribute comprising a distribution of pixel data in the portion of the target image, wherein the distribution of pixel data includes a variable associated with a parameter associated to a pixel pattern of facial features (p. 1, section 0004; p. 2, sections 0025-p. 3, section 0032; an undesirable attribute corresponding to an image portion can be determined, such as an entire face, eyes, expression, etc.; attributes such as a pitch, average color, grayscale intensity, and seam signature, which all would be based on how pixels are distributed in an image, are identified) and providing, based on the attribute at least one criteria, a pool of images retrieved from a network, wherein each image in the pool of images includes a preferential filtered option of the attribute (p. 1-2, section 0020; p. 2, sections 0025-p. 3, section 0032; attributes such as a pitch, average color, grayscale intensity, and seam signature, which all would be based on how pixels are distributed in an image, are identified and used to filter images from a database to obtain a pool of candidate images, which are filtered to the criteria specified; the library of faces can include faces retrieved from the Internet). The motivation for this is to provide realistic face swapping/substitution. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fu to identify an attribute in the target image associated with the at least one criteria, the attribute comprising a distribution of pixel data in the portion of the target image and provide, based on the attribute at least one criteria, a pool of images retrieved from a network, wherein each image in the pool of images includes a preferential filtered option of the attribute in order to provide realistic face swapping/substitution as taught by Nayar. It is noted that Nayar also discloses the anonymization of faces in a target image via composition of multiple people’s facial features (p. 2, section 0023) with motivation for using this feature being to protect a person’s privacy and de-identify them (p. 1, sections 0004-0005). 
Fu does not disclose, but Hua does disclose selecting, in the user interface of the image editing application, one or more images from the pool of images (p. 2, section 0025; a user can manually select images from the pool of search results to use in the synthesized image) and selecting, in the user interface of the image editing application, the synthetic image from the one or more synthetic images (p. 4, section 0044; a user can select images for movement or approval/disapproval). The motivation for this is to allow a user to inspect for similarity to what they want. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fu and Nayar to select, in the user interface of the image editing application, images from the pool of images and the synthetic image from the one or more synthetic images in order to allow a user to inspect for similarity to what they want as taught by Hua. 
Fu does not disclose, but Matsui does disclose the at least one criteria comprising a user-selected portion of the target image (fig. 6; p. 5, section 0063-p. 6, section 0067; a user can drag to create a region and assign a level of anonymization to it) and combining elements selected from city skylines, interior views, or party scenes to anonymize the target image (figs. 4a-4e; fig. 5; p. 1, section 0005; p. 2-3, section 0034; p. 4, sections 0051-0052; p. 5, section 0058; p. 6, section 0066; p. 6, section 0069; different versions of a room image, which would read on interior views, are composited together to anonymize a target image). The motivation for this is to protect privacy (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fu, Nayar, and Hua to have criteria comprising a user-selected portion of the target image and combine elements selected from city skylines, interior views, or party scenes in order to protect privacy as taught by Matsui.
Fu discloses the application of a GAN to facial images and features, as noted above. Fu does not disclose, but Vaezi Joze discloses wherein the distribution of pixel data includes a variable associated with a hidden parameter that has no semantic label in an unsupervised model, and an unlabeled data including a pixel pattern of features that is undetectable and undefinable for a human, the unlabeled data used to generate fake images to validate realistic images (p. 5, sections 0054-0055; p. 7, section 0078; p. 8, section 0084; an unsupervised model is used to determine hidden pixel patterns that a human could not label, which would read on features undetectable and undefinable for a human; the unsupervised model includes no labels given to the model; the results, including whatever hidden patterns are found, are used to synthesize a realistic fake set of data, using an unlabeled data set, that trains the model to recognize real images). The motivation for this is to have a model determine, on its own, the structure of input and/or learn more about predicting certain features. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fu, Nayar, Hua, and Matsui to have the distribution of pixel data include a variable associated with a hidden parameter that has no semantic label in an unsupervised model, the hidden parameter associated to a pixel pattern of features that is undetectable and undefinable for a human and used to generate fake images to validate realistic images in order to have a model determine, on its own, the structure of input and/or learn more about predicting certain features as taught by Vaezi Joze.

	As to claim 2, Fu discloses wherein selecting the at least one criteria of the target image includes selecting a gender from a list of a male or a female, an age category from a list of infant, child, teen, 20s-30s, 40s-50s, 60s-70s, or older, an expression from a list of love, happiness, relief, joy, surprise, anger, sadness, shame, fear, smile, or laughter, or an ethnicity or race from a list of African, African American, Black, Brazilian, Caucasian, East Asian, Hispanic, Japanese, Middle Eastern, East European, West European, South European, North European, Scandinavian, Native American, or Pacific Islanders (p. 9, section 0099).

As to claim 3, Matsui discloses wherein selecting the one or more portions of the target image comprises selecting specified pixel coordinates and/or dimensions of the target image (fig. 6; p. 5, section 0063-p. 6, section 0067; a user can drag to create a region, setting a position and size, which would read on pixel coordinates and dimensions). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 4, Fu discloses wherein the GAN algorithm includes a generative network and a discriminative network and the at least one criteria of the target image is an input parameter for the generative network (p. 9, sections 0096-0099; p. 10, section 0113; attributes such as gender or hair color are input).

As to claim 5, Fu discloses wherein the generative network generate an image that is compared against the discriminative network to determine whether the image is real or fake (p. 5, section 0065; p. 6, section 0070; p. 13, section 0131; p. 14, sections 0136-0139; the generator network creates an image and the discriminator network determines whether it is real or fake).

As to claim 6, Fu discloses wherein the GAN algorithm includes a generative network and a discriminative network that train each other in a recursive process to generate the one or more synthetic images (p. 5, section 0065; the generator network and discriminator network train each other in an iterative/recursive process).

As to claim 7, Fu discloses wherein the image editing application is executed on a server (p. 20, sections 0190 and 0194). Fu does not disclose that the application is displayed in an internet browser. However, Official Notice (see MPEP 2144.03) has been taken that browsers to display cloud server applications are well-known in the art, with a common motivation to use a browser being cross-platform compatibility. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fu, Nayar, Hua, Matsui, and Vaezi Joze to use a browser to display cloud server image editing applications in order to enable cross-platform compatibility as known in the art.

As to claim 8, Fu discloses wherein the at least one criteria of the target image is selected from the list of a portion of the target image showing an eye, a portion of the target image showing an eyebrow, a portion of the target image showing a nose, a portion of the target image showing a set of lips, a portion of the target image showing an ear, a portion of the target image showing a forehead, and a portion of the target image showing hair (p. 5-6, section 0065; eyes, nose, and mouth are given as example of criteria).

As to claim 9, Fu discloses wherein multiple portions of the target image are selected for application of the GAN algorithm (p. 5-6, section 0065; sets of pixels or contours, including different portions like eyes, nose, and mouth, are selected).

As to claim 10, Fu discloses a method further comprising: 
selecting, in the user interface of the image editing application, one or more preferential criteria to further change facial attributes of the synthetic image and applying the GAN algorithm to generate a new set of synthetic images (fig. 5; p. 9, section 0097; different attributes can be selected to generate further images)

As to claim 11, Fu discloses wherein the selecting of one or more preferential criteria includes selecting a gender type from a list of a male or a female or selecting an age category from a list of infant, child, teen, 20s-30s, 40s-50s, 60s-70s, or older (p. 9, section 0099; gender such as male or female is selected).

As to claim 12, Fu discloses wherein the selecting of one or more preferential criteria includes selecting one category from a list of African, African American, Black, Brazilian, Caucasian, East Asian, Hispanic, Japanese, Middle Eastern, East European, West European, South European, North European, Scandinavian, Native American, or Pacific Islanders (p. 6, section 0066; a skin tone can be selected; skin tones could correspond to, for example, black or Caucasian).

As to claim 13, Fu discloses wherein the selecting one or more preferential criteria includes selecting an expression from a list of love, happiness, relief, joy, surprise, anger, sadness, shame, fear, smile, or laughter (p. 9, sections 0099-0100; smiling or non-smiling can be selected).

	As to claim 14, see the rejection to claim 1. Further, Fu discloses a memory and a processor for executing the instructions (p. 5, section 0065).

	As to claim 15, see the rejection to claim 10.

	As to claim 16, see the rejection to claim 10.

	As to claim 17, see the rejection to claim 2.

	As to claim 18, see the rejection to claim 8.

	As to claim 19, see the rejection to claim 6.

	As to claim 20, see the rejections to claims 1 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612